Case 2:21-cv-02427-TLP-cgc Document 16-2 Filed 08/17/21 Page 1 of 2                            PageID 46



                                  IN THE UNITED STATES DISTRTCT COURT
                                FOR THE WESTERN DISTRICT OF TENNESSEE

  NEAL HYNEMAN, on behalf of himself                       crvrL AcTtoN No.
  and all others similarly situated,                       2:21-cv-02427ILP-cg

                                  Plaintiff
  Versus

  AUTOZONE,INC.,

                                  Defendant



  STATE OF TENNESSEE

  COUNTY OF SHELBY

                  Pursuant to 28 U.S.C.   $ 1746, I, Patrick B. Johnson, declare under penalty of pedury
  that the following statements are true and correct:

                  l.       I am over the age of 18. the following facts are within my personal knowledge,

 and I am therefore competent to testify with regard to the facts recited in this Declaration.

                 2.        I am currently ernployed by Defendant. AutoZoners. LLC ("AutoZoners, LLC")

 as Director. Ittcome 'l ax in Mernphis, Tennessee. and have personal knowledge of the matters

 contained in this Declaration.

                 3.        AutoZoners. LLC is a limited liability company fonned under the laws of Nevada,

 licensed to do business in the State           of Texas, and maintains its principal place of business in

 Tennessee. I'he sole mernber of AutoZoners, LLC is AutoZone Investment Corporation.

                4.         AutoZone Investnrent Corporation is incorporated under the laws of Nevada with

 a principal place of business in Tennessee. AutoZone lnvestnrent Corporation is a subsidiary           of
 Defendant. AutoZone. Inc. ("AutoZone.                Inc."). Thus. AutoZoners. LLC is a subsidiary of
 AutoZ,one. Inc.



 i r\r r 8.r20.rJ. I   i
Case 2:21-cv-02427-TLP-cgc Document 16-2 Filed 08/17/21 Page 2 of 2                      PageID 47



             5.     AutoZone,Inc.is a publicty owned corporation formed undcrthc taws orNevada.

             6.    AutoZoners,LLC P「 ovidcs personnel l■ anagement and cmployment scrvices tO

  AutoZone retail store locations。


             7.    AutoZoners,I,L´ C employs the rctail store lx,rsonnel who suppon and pcribmm

  services ibr those stores.


             8.     AutoZonc,Inc.has no employees and maintains no control over any AutoZoncrs,

  L´   LC personncl who work inside the retail stoК ,s or suppon and perrOHw sewiccs For thc retail

 storcs.


             9。    Sincc Au8ust oF 1995, AutoZone, Inc, has not bcen tisted as the empioyer oF

 record For any state payro‖ rilin8 in Tennesscc, stiCh aS payroH taxes Or unemploymcnt

 insurancc,nor has it been listed as the empioycr orrccord For any redemi rllin8,Such as payro‖

 taxcs,FUTA insurance,or W‐        2's,


             10.   Autohnc,Inco wasimproperiy named as a l)ercndant in this action.

             11.   AutoZoners, Iを L,C is the entity titat empioyed PIaintifr and other employces in

 Ncw York,and,accordin81y,is thc only pЮ pcr co呵pottte derendant in thc captioncd lawsuit.

            Pursuant to 28 U.SoC.゛ 1746.I dectare under penalty of Pcttury under tlle taws Or thc

 United4ど
                     超究1承i転                             ￨




                                                                       B.Johnson




 lM〕   8320S31,                                     2
